Exhibit 10.41

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

Eliyahu Ayalon

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the DSP Group, Inc. 2001 Stock Incentive Plan, as amended from time to time (the
“Plan”) and the Stock Option Award Agreement (the “Option Agreement”) attached
hereto, as follows. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Notice.

 

Award Number

 

Date of Award

 

Vesting Commencement Date

 

Exercise Price per Share

 

Total Number of Shares Subject

to the Option (the “Shares”)

 

Total Exercise Price

 

Type of Option:

 

Expiration Date:

 

Term of Option:

 

For purposes of this Agreement, “Cause” shall be defined as (i) willful failure
to perform Participant’s duties after notice and a reasonable opportunity to
cure the breach or (ii) conviction of a felony.

 

In the event the Participant’s employment or consulting relationship with the
Corporation or any company related to, or affiliated with, the Corporation is
terminated by the Corporation without Cause or by the Participant with Good
Reason, the Option shall become fully vested and exercisable for all of the
Shares at the time represented by the Option.

 

In the event the Participant’s employment or consulting relationship with the
Corporation or any company related to, or affiliated with, the Corporation is
terminated by the Participant without Good Reason and provided that the
Participant provides twelve (12) months notice to the Corporation of the
termination without Good Reason, the Option shall become fully vested and
exercisable for all of the Shares at the time represented by the Option at the
earlier of (a) six (6) months following the date of such notice, or (b) the date
the Participant’s Continuous Service is terminated by the Corporation.



--------------------------------------------------------------------------------

In the event of the death or permanent disability of the Participant, the Option
shall become fully vested and exercisable for all of the Shares at the time
represented by the Option.

 

In the event of participant’s change in status from Employee to Consultant or
Consultant to Employee, this Option shall remain in effect. Notwithstanding any
provision of this Notice of Stock Option Award, in no event shall this Option be
exercised later than the Expiration Date as provided above.

 

Vesting Schedule:

 

Subject to Grantee’s Continuous Service (as defined below) and other limitations
set forth in this Notice, the Plan and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest on the Vesting Commencement
Date, and 25% of the Shares subject to the Option shall vest annually
thereafter.

 

For purposes of this Notice and the Option Agreement, “Continuous Service” shall
have the definition as set forth in this Notice. Continuous Service means that
the provision of services to the Company, Corage, Inc. or a Related Entity in
any capacity of Employee, Director or Consultant, is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the case
of (i) any approved leave of absence, (ii) transfers among the Company, Corage,
Inc., any Related Entity, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company, Corage, Inc. or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of
Incentive Stock Options, if such leave exceeds ninety (90) days, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
expiration of such ninety (90) day period.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

DSP Group, Inc.,

a Delaware corporation

By:

--------------------------------------------------------------------------------

Title: Chairman of the Compensation Committee of the Board

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
GRANTEE’S STATUS IS AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 13 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

Dated:

--------------------------------------------------------------------------------

 

Signed:

--------------------------------------------------------------------------------

    Grantee

 

 

3



--------------------------------------------------------------------------------

Award Number:             

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1. Grant of Option. DSP Group, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”) and the Company’s 2001 Stock Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Option Agreement.

 

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.

 

2. Exercise of Option.

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Related Entity Disposition. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator. In no event
shall the Company issue fractional Shares.

 

(b) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, and such other provisions as may be required by the
Administrator. The Exercise Notice shall be signed by the Grantee and shall be
delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in Section
3(d), below.

 

1



--------------------------------------------------------------------------------

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax, employment tax, and social security tax withholding obligations,
including, without limitation, such other tax obligations of the Grantee
incident to the receipt of Shares or the disqualifying disposition of Shares
received on exercise of an Incentive Stock Option. Upon exercise of the Option,
the Company or the Grantee’s employer may offset or withhold (from any amount
owed by the Company or the Grantee’s employer to the Grantee) or collect from
the Grantee or other person an amount sufficient to satisfy such tax obligations
and/or the employer’s withholding obligations.

 

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(a) cash;

 

(b) check;

 

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

 

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (ii) shall provide written directives to the
Company to deliver the certificates for the purchased Shares directly to such
brokerage firm in order to complete the sale transaction.

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

 

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, to the extent otherwise so
entitled at the date of

 

2



--------------------------------------------------------------------------------

termination (the “Termination Date”), exercise the Option during the
Post-Termination Exercise Period. In the event of the Grantee’s change in status
from Employee, Director or Consultant to any other status of Employee, Director
or Consultant, the Option shall remain in effect and, except to the extent
otherwise determined by the Administrator, continue to vest; provided, however,
that with respect to any Incentive Stock Option that shall remain in effect
after a change in status from Employee to Director or Consultant, such Incentive
Stock Option shall cease to be treated as an Incentive Stock Option and shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following such change in status. To the extent that the Grantee is not
entitled to exercise the Option on the Termination Date, or if the Grantee does
not exercise the Option to the extent so entitled within the time specified
herein, the Option shall terminate.

 

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, consistent
with the terms of this Agreement and the Notice, exercise the Option to the
extent he or she was otherwise entitled to exercise it on the Termination Date;
provided, however, that if such Disability is not a “disability” as such term is
defined in Section 22(e)(3) of the Code and the Option is an Incentive Stock
Option, such Incentive Stock Option shall cease to be treated as an Incentive
Stock Option and shall be treated as a Non-Qualified Stock Option on the day
three (3) months and one (1) day following the Termination Date. To the extent
that the Grantee is not entitled to exercise the Option on the Termination Date,
or if the Grantee does not exercise the Option to the extent so entitled within
the time specified herein, the Option shall terminate.

 

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period, the Grantee’s estate, or a person
who acquired the right to exercise the Option by bequest or inheritance, may
exercise the Option, but only to the extent the Grantee could exercise the
Option at the Termination Date (but in no event later than the Expiration Date).
To the extent that the Grantee is not entitled to exercise the Option on the
date of death, or if the Option is not exercised to the extent so entitled
within the time specified herein, the Option shall terminate.

 

8. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee; provided, however, that the Grantee may designate a beneficiary of the
Grantee’s Incentive Stock Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. The Option, if a
Non-Qualified Stock Option, may be transferred to any person by will and by the
laws of descent and distribution. Non-Qualified Stock Options also may be
transferred during the lifetime of the Grantee by gift and pursuant to a
domestic relations order to members of the Grantee’s Immediate Family to the
extent and in the manner determined by the Administrator. The terms of the
Option shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee.

 

9. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

 

3



--------------------------------------------------------------------------------

10. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the U.S. federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE AND
DISCUSSES U.S. LAWS ONLY, AND THESE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

 

(a) Exercise of Incentive Stock Option. If the Option qualifies as an Incentive
Stock Option, there will be no regular federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as
income for purposes of the alternative minimum tax for federal tax purposes and
may subject the Grantee to the alternative minimum tax in the year of exercise.

 

(b) Exercise of Incentive Stock Option Following Disability. If the Grantee’s
Continuous Service terminates as a result of Disability that is not total and
permanent disability as defined in Section 22(e)(3) of the Code, to the extent
permitted on the date of termination, the Grantee must exercise an Incentive
Stock Option within three (3) months of such termination for the Incentive Stock
Option to be qualified as an Incentive Stock Option.

 

(c) Exercise of Non-Qualified Stock Option. On exercise of a Non-Qualified Stock
Option, the Grantee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the Fair
Market Value of the Shares on the date of exercise over the Exercise Price. If
the Grantee is an Employee or a former Employee, the Company will be required to
withhold from the Grantee’s compensation or collect from the Grantee and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(d) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for more than one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax purposes
and subject to tax at a maximum rate of 20%. In the case of an Incentive Stock
Option, if Shares transferred pursuant to the Option are held for more than one
year after receipt of the Shares and are disposed more than two years after the
Date of Award, any gain realized on disposition of the Shares also will be
treated as capital gain for federal income tax purposes and subject to the same
tax rates and holding periods that apply to Shares acquired upon exercise of a
Non-Qualified Stock Option. If Shares purchased under an Incentive Stock Option
are disposed of prior to the expiration of such one-year or two-year periods,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

 

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof

 

4



--------------------------------------------------------------------------------

and supersede in their entirety all prior undertakings and agreements of the
Company and the Grantee with respect to the subject matter hereof, and may not
be modified adversely to the Grantee’s interest except by means of a writing
signed by the Company and the Grantee. Nothing in the Notice, the Plan and this
Option Agreement (except as expressly provided therein) is intended to confer
any rights or remedies on any persons other than the parties. The Notice, the
Plan and this Option Agreement are to be construed in accordance with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

12. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

 

13. Dispute Resolution The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s assignees
(the “parties”) shall attempt in good faith to resolve any disputes arising out
of or relating to the Notice, the Plan and this Option Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Option Agreement
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of San Francisco) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 13 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

DSP Group, Inc.

3120 Scott Boulevard

Santa Clara, CA 95054

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                         ,         
the undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option
to purchase                  shares of the Common Stock (the “Shares”) of DSP
Group, Inc. (the “Company”) under and pursuant to the Company’s 2001 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the [    ]
Incentive [    ] Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) and Notice of Stock Option Award (the “Notice”) dated
                        ,             . Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Exercise
Notice.

 

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

 

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.

 

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the

 

1



--------------------------------------------------------------------------------

full amount of such obligations or has made arrangements acceptable to the
Company to satisfy such obligations. In the case of an Incentive Stock Option,
the Grantee also agrees, as partial consideration for the designation of the
Option as an Incentive Stock Option, to notify the Company in writing within
thirty (30) days of any disposition of any shares acquired by exercise of the
Option if such disposition occurs within two (2) years from the Date of Award or
within one (1) year from the date the Shares were transferred to the Grantee. If
the Company is required to satisfy any foreign, federal, state or local income
or employment tax withholding obligations as a result of such an early
disposition, the Grantee agrees to satisfy the amount of such withholding in a
manner that the Administrator prescribes.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

8. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

 

9. Dispute Resolution. The provisions of Section 13 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.

 

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below beneath its signature, or to such other address as such party may
designate in writing from time to time to the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a

 

2



--------------------------------------------------------------------------------

writing signed by the Company and the Grantee. Nothing in the Notice, the Plan,
the Option Agreement and this Exercise Notice (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.

 

Submitted by:

  

Accepted by:

GRANTEE:

   DSP GROUP, INC.

 

--------------------------------------------------------------------------------

  

By:

--------------------------------------------------------------------------------

(Signature)   

Title:

--------------------------------------------------------------------------------

Address:

  

Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

3120 Scott Boulevard

Santa Clara, CA 95054

 

3